Judgment insofar as it imposes sentence unanimously reversed on the law and matter remitted to Supreme Court for resentencing, in accordance with the following Memorandum: We disagree with Supreme Court’s conclusion that imposition of the statutorily-mandated sentence of one to three years in prison would be unconstitutional as applied to defendant. This is not one of those "rare case[s]” in which, considering the nature of the crime and the background and character of the offender, defendant cannot be sentenced to the statutory minimum term (People v Broadie, 37 NY2d 100, 119, cert denied 423 US 950; People v Clark, 176 AD2d 1206; People v Escobales, 146 Misc 2d 573). (Appeal from Judgment of Supreme Court, Erie County, Doyle, J.— Criminal Sale Controlled Substance, 3rd Degree.) Present— Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.